 Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 1 of 22 PageID 121




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION



     Christopher Gary Baylor,
             Plaintiff,
                                                                     CaseNo.:6:21-cv-00617-PGB-GJK
     vs.

     KENNEDY COURT, LLC, THE
     DEPARTMENT OF HEALTH AND
     HUMAN SERVICES, CENTERS FOR
     DISEASE CONTROL AND PREVENTION,
           Defendants.
     ____________________________________




                   BAYLOR’S RESPONSE TO COURT’S SHOW CAUSE ORDER


 1           COMES NOW Plaintiff, Christopher Gary Baylor (“Baylor”), and hereby files a response
                                                                                       1
 2   to this Court’s Show Cause Order (O.S.C) [ECF. No.16] received by mail on May 31, 2021,

 3   why “Plaintiff’s requests may be subject to the Rooker-Feldman doctrine, the Younger

 4   abstention doctrine, and may violate the Anti-Injunction Act, 28 U.S.C. § 2283” including the

 5   Mootness Doctrine, and respectfully state as follows:

 6           ROOKER-FELDMAN DOCTRINE

 7           1.      On March 27, 2021, this Court sua sponte entered in this case an Order to Show

 8   Cause following Baylor’s request for emergency injunctive relief due to exigent circumstances.

 9   In the Court’s O.S.C., it first raises the Rooker-Feldman doctrine, but whether the doctrine is

10   applicable in this case is a question of law and fact.

     1
       When a party may or must act within a specified time after being served and service is made under Rule
     5(b)(2)(C) (mail). . .3 days are added after the period would otherwise expire under Rule 6(a).

                                                        1
 Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 2 of 22 PageID 122




11          2.      Here, Rooker-Feldman does not apply for several reasons, and the law clerks, in

12   their argument, are incorrect. Most notably, it was said in the O.S.C. that “the Motion was not

13   filed until after the eviction order was apparently entered”. How then could Baylor’s Motion for

14   Injunctive relief filed in this case on May 14, 2021 [ECF. No.10] possibly precede the county

15   court’s judgment entered in the State case on May 17, 2021 [Doc.No.14]?

16          3.      Rather than give a lengthily dissertation of the doctrine’s history, in short, the

17   doctrine itself, including the majority of courts, hold to one principle under which the doctrine

18   applies or may be invoked, and the determining factors that consistently remain the same are:

19          (1) the federal plaintiff lost in state court;

20          (2) the plaintiff 'complain[s] of injuries caused by [the] state court judgments';

21          (3) those judgments were rendered before the federal suit was filed; and

22          (4) the plaintiff is inviting the district court to review and reject the state judgments.

23          4.       Under this context and at the time Baylor timely filed his Motion for Emergency

24   Injunctive Relief on May 14, 2021 [ECF. No.10]: Firstly, no judgment had been entered into the

25   county court at this time. Second, Baylor could not have possibly complained of an injury from a

26   State court judgment since no judgment had been entered and no injury yet occurred (Baylor

27   complains of KENNEDY’s acts that constitute irreparable harm, and State court is not a party to

28   this action). Third, first and second contentions follow since no judgment was entered prior to

29   the filing of a Motion for Emergency Injunctive Relief, nor before commencement of this action.

30   Lastly, Baylor clearly has not invited this Court to review or reject the State court judgment since

31   no judgment was entered prior to seeking relief, neither was it inferred anywhere in his Motion.

32          5.      While Baylor may have risen the fact county court “was authorized to enforce an

33   eviction order against him”, is not a basis for this Court to invoke the Rooker-Feldman doctrine.



                                                         2
 Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 3 of 22 PageID 123




34          6.      Rooker-Feldman has been given plenary interpretations by each federal Circuit,

35   where even the Eleventh Circuit applies a different standard and has most recently said:

36                          The doctrine “operates as a bar to federal court jurisdiction
37                  where the issue before the federal court [is] inextricably
38                  intertwined with the state court judgment so that (1) the success of
39                  the federal claim would effectively nullify the state court
40                  judgment, or that (2) the federal claim would succeed only to the
41                  extent that the state court wrongly decided the issues.” Alvarez v.
42                  Attorney Gen. for Fla., 679 F.3d 1257, 1262-63 (11th Cir. 2012).

43          7.      Nonetheless, under either set of prongs, the Rooker-Feldman doctrine does not

44   apply in this case. Final judgment of the claims in this case would not nullify the State court

45   judgment nor succeed based on any further decisions made below. The problem here is that

46   federal courts are loaft to apply Rooker-Feldman at first opportunity in order to bar pro se

47   litigants of Due Process and Equal Protection, knowingly depriving them of their day in court to

48   quickly dispose of wholly valid claims and actions.

49          8.      In Exxon Mobil, the United States Supreme Court warned that the lower courts

50   have extended Rooker-Feldman “far beyond the contours of the Rooker and Feldman cases,

51   overriding Congress' conferral of federal-court jurisdiction concurrent with jurisdiction exercised

52   by state courts, and superseding the ordinary application of preclusion law pursuant to 28 U. S.

53   C. § 1738.”, 544 U.S. 280 (2005). That Court also said, “when there is parallel state and federal

54   litigation, Rooker-Feldman is not triggered simply by the entry of judgment in state court” Id. at

55   281. Therefore whether judgment was entered prior to or subsequent the Motion, is of no import.

56          9.      Furthermore, stating or recognizing facts of a State proceeding is not the same as

57   inviting a court to review or reject a State court judgment, nor was this Court invited to do such a

58   thing. Rule 201(b)(2) permits a Federal court to “notice the records of any court, state or

59   federal.” Kenneth W. Graham, Jur. 21B Fed. Prac. & Proc. Evid. § 5106.4 (2d ed.); See also



                                                      3
 Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 4 of 22 PageID 124




60   Autonation, Inc. v. O'Brien, 347 F.Supp. 2d 1299, 1304 (S.D. Fla. 2004)(“A court may take

61   judicial notice. . . but to establish the fact of such litigation.”)(Prel. Inj. granted, motion to strike

62   denied).

63           10.     Based purely on law and the facts in this case, Baylor respectfully requests that

64   this Court refrain from dismissing his Motion for Injunctive relief under Rooker-Feldman.

65           YOUNGER-ABSTENTION DOCTRINE

66           11.     When considering whether to give effect to Younger-Abstention in this action

67   which is civil in nature, the doctrine runs contrary to the federal mandate against residential

68   evictions. According to 42. U.S.C. 264(e), under which the federal mandate was promulgated,

69   provides complete preemptive force over State law and claims concerning possessory actions,

70   which do not implicate State interests. See for example Logan v. U.S. Bank Nat'l Ass'n, 722 F.3d

71   1163, 1169 (9th Cir. 2013)(finding that the “regulation of eviction proceedings does not

72   implicate an important state interest under Younger”; Ayers v. Phila. Hous. Auth., 908 F.2d

73   1184, 1195 n.21 (3d Cir. 1990)(holding that an eviction action brought by the city housing

74   authority did not implicate an important state interest).

75           12.     In a civil context, the abstention doctrine derived from Younger most often

76   applies in cases involving pending state criminal prosecutions. Although the Supreme Court

77   expanded Younger abstention to apply to pending State civil proceedings, the doctrine is merely

78   subject to cases that are “akin to a criminal prosecution” see, e.g., Huffman v. Pursue, Ltd., 420

79   U.S. 592, 95 S. Ct. 1200, 43 L.Ed.2d 482 (1975).

80           13.     Moreover, the doctrine should be strictly construed to apply in civil proceedings

81   that implicate State “interests in administering certain aspects of their judicial systems.” Pennzoil

82   Co. v. Texaco, Inc., 481 U.S. 1, 12-13, 107 S. Ct. 1519, 95 L.Ed.2d 1 (1987). In either case,



                                                        4
  Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 5 of 22 PageID 125




 83   neither federal nor State court should have an interest in depriving individuals of their housing or

 84   constitutional rights. Especially when there lies an unprecedented issue, the first in U.S. history,

 85   where the Department of Health and Human Services and Centers for Disease Control and

 86   Prevention, under the authority of Congress, created federal law to “Temporary Halt Residential

 87   Evictions to Prevent the Further Spread of COVID-19”, 86 Fed. Reg. 16,736 (Mar. 31, 2021).

 88           14.     Under this special law providing nationwide coverage to all States, designed to

 89   extend to tenants, lessees and residents, the preemptive authority of the federal mandate controls,

 90   therefore any action taken by this Court to provide adequate relief should not constitute “undue

 91   interference with state proceedings.” NOPSI, 491 U.S. at 359, 109 S. Ct. 2506, especially when

 92   State courts are preempted from acting contrary to federal law.

 93           15.     Given such unique circumstances, this Court should not abstain from exercising

 94   jurisdiction in this case when the law especially provides for it. The Younger doctrine, like the

 95   Rooker-Feldman doctrine, is “an extraordinary and narrow exception to the duty of a district

 96   court to adjudicate a controversy properly before it.” Colo. River Water Conservation Dist. v.

 97   United States, 424 U.S. 800, 813, 96 S. Ct. 1236, 47 L.Ed.2d 483 (1976). Accordingly, a district

 98   court should not lightly shirk its “virtually unflagging obligation to exercise the jurisdiction

 99   given [to it].” Id. at 818, 96 S. Ct. 1236.

100           16.     Nothing in Younger or in any of its progeny requires this district court to abstain

101   under these unique, extraordinary and special circumstances. Based on law, Baylor respectfully

102   requests that this Court refrain from dismissing his Motion for Injunctive relief under Younger-

103   Abstention.

104           ANTI-INJUNCTION ACT, 28 U.S.C. § 2283

105           17.     In Baylor’s request for Emergency Injunctive Relief, the gravamen of his Motion



                                                       5
  Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 6 of 22 PageID 126




106   is not merely premised on the newly emplaced federal law against possessory actions, but also

107   the FHA, under which Baylor seeks to enjoin KENNEDY from committing further injurious acts

108   based on discrimination, the underlying basis for it commencing a possessory action.

109          18.     It should be noted that incorporating the Anti-Injunction Act merely served as a

110   precursor to the already anticipated behavior of the federal court, an abusive pattern known by

111   Baylor to intentionally bar self litigants of any and all relief, a common practice already evinced

112   by this Court’s excessive and uncontrolled use of Rooker-Feldman and Younger Abstention.

113          19.     Now in this case Court challenges the Act raised for the sole apparent reason that

114   if Baylor had not raised it in his Motion, this Court would have undoubtedly dismissed his

115   Motion due to its absence. However also, because of its relevancy, was nonetheless raised.

116          20.     Younger supports the use of the Anti-Injunction Act under these circumstances

117   since the Supreme Court said in Younger, “an ongoing state proceeding may be enjoined under

118   special circumstances.” Id. at 41, 91 S. Ct. at 749. Without question, the nationwide federal

119   mandate against eviction and the rarity of suits against property flipping constitute special

120   circumstances that are also extraordinary or unique.

121          21.     Even in light of special circumstances, this Court misapplies Younger, and the

122   Anti-Injunction Act which serves as a check and balance on the broad authority recognized by

123   the All Writs Act, but merely inhibits federal courts from abusing authority to stay proceedings

124   in state court unless provided for by law. Notwithstanding, one of three narrow exceptions to the

125   Anti-Injunction Act is clearly met.

126          22.     Baylor’s Motion for Injunctive Relief squarely presents the basis to conclude that

127   at least one exception to the Anti-Injunction Act applies under these special circumstances. As a

128   result, Baylor’s request for injunctive relief must lie. In others words, of significance here,



                                                      6
  Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 7 of 22 PageID 127




129   injunctive relief is expressly authorized by Congress under § 2283, since “a court of the United

130   States may grant an injunction to stay proceedings in a State court as expressly authorized by Act

131   of Congress.” See In re Fundamental Long Term Care, Inc., 873 F. 3d 1325, 1338 (11th Cir.

132   2017).

133            23.   The Federal Housing Act, clearly outlined in Baylor’s Motion, is an “expressly

134   authorized” exception to the federal anti-injunction statute. In Mitchum v. Foster, 407 U.S. 225

135   (1972), the U.S. Supreme Court prescribed a two-part analysis for determining whether a federal

136   statute comes within the Anti-Injunction Act's “expressly authorized” exception: (1) the statute

137   “must have created a specific and uniquely federal right or remedy, enforceable in a federal court

138   of equity,” and (2) the federal right or remedy must be such that it can be “given its intended

139   scope only by the stay of a state court proceeding.” Id. at 237-38. This Court need only consider

140   the first prong of the Mitchum test because the FHA is expressly enforceable in both State and

141   federal courts. See 42 U.S.C. § 3613(a)(1)(A)(highlighting that a plaintiff “may commence a

142   civil action in an appropriate United States district court or State court not later than 2 years after

143   the occurrence or the termination of an alleged discriminatory housing practice . . . .”).

144            24.   Therefore as a matter of law, Baylor respectfully requests that this Court refrain

145   from dismissing his Motion for Injunctive “STAY” relief under the Anti-Injunction Act.

146            MOOTNESS DOCTRINE

147            25.   While judgment may be entered in the State county court, such entry does not

148   justify dismissal of Baylor’s Motion for injunctive stay relief under the justiciability doctrine of

149   Article III nor equitable and prudential Mootness.

150            26.   According to 28 U.S.C. § 2283, the Anti-Injunction Act permits “a court of the

151   United States. . . to stay proceedings in a State court”, akin to Rule 8 and 18 of the Fed. R. App.



                                                        7
  Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 8 of 22 PageID 128




152   P. which provides for a “Stay or Injunction Pending Appeal” — an order. . granting an injunction

153   while an appeal is pending. 8(a)(1)(c).

154          27.     Under two laws Baylor’s Motion is not moot, because:

155                  The first law is based on the latter argument. Following entry of the State court’s

156          judgment, Baylor filed Notice of Appeal which commenced appellate case 5D2021-1345

157          in the Fifth District Court of Appeals for Brevard county May 28, 2021, see Exhibit “A”.

158          Generally, stays are granted pending the outcome of an appeal. Accordingly, 28 U.S.C. §

159          2283 permits a stay of a State court proceeding, See, for example, Fed. R. App. P. 18

160          (applying procedure to “stay pending review” of State agency decision).

161                  The second law is based on the Supreme Court’s recognition of several exceptions

162          to the mootness doctrine, that if found, apply to a case. In Sibron v. New York, the Court

163          explained that the case was not moot when the result of a [judgment] may persist and

164          subsequent [judgments] may carry heavier penalties affecting civil rights. Court also said,

165          as the power to remedy an invalid [judgment] exists, its thinks, the [defendant] is entitled

166          to an opportunity to attempt to show that the [judgment] was invalid. 392 U.S. 40, 55

167          (1968). However, it does not follow that “th[is] federal claim would succeed only to the

168          extent that the state court wrongly decided the issues.” Alvarez, 679 F.3d 1257, 1262-63

169          (11th Cir. 2012).

170                  This exception to the mootness doctrine applies when there is a “possibility that

171          any collateral legal consequences will be imposed on the basis of the challenged

172          [judgment].” Sibron 392 U.S. at 57. Even a “remote” possibility of such consequences is

173          enough to save a [motion] from becoming moot. Benton v. Maryland, 395 U.S. 784, 790-

174          91 (1969).



                                                      8
  Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 9 of 22 PageID 129




175          28.     The way by which State court imposed collateral consequences against Baylor

176   came by way of subsequent judgment, and is more than a remote possibility, evinced on May 27,

177   2021 when Baylor filed a Motion to Set Aside the county court’s void judgment. See Exhibit

178   “B”. On the same day, county court responded with a judgment denying a “STAY”, wholly

179   contrary to the subjects raised for review. See Exhibit “C”

180          29.     In deciding on Baylor’s Motion to Set Aside judgment, the county court rather

181   decided Baylor could not “stay” at KENNEDY COURT when neither the subject nor question

182   was raised in his Motion. The judgment was so manifestly erroneous, incompetent and biased,

183   disqualified the sitting judge by pro se Motion, See Exhibit “D”. In its Order, county court

184   outright denied Baylor of his civil rights, more precisely the right to housing.

185          30.     Under the circumstances, Baylor remains subject to collateral legal consequences,

186   especially in the sense county court specifically reserved jurisdiction to continue making further

187   judgments in that case. Because Baylor is subject to the further loss of constitutional and civil

188   rights, the State court proceeding should be stayed. “Although this possibility may be a remote

189   one, it is enough to give this case an adversary cast and make it justiciable.” Id. at 791.

190          31.     Based on the aforementioned argument, the county court’s misconduct further

191   implicates Baylor’s Civil, Due Process and Equal Protection rights, and the adverse party may

192   still cause irreparable harm by obtaining other judgments in the possessory action. KENNEDY

193   has not alleged any substantial harm, and the public surely has no interest in invalid judgments or

194   violations of the constitution(s). While no “voluntary cessation” is found and discrimination is

195   “capable of repeating yet evading review”, if Judge Baker of the State court, or Judge Baker of

196   the federal court are allowed to issue unfair or biased judgments, the result would be unnecessary

197   appeals, recusal, additional pre- and post-judgment motions, such are a waste of judicial



                                                        9
 Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 10 of 22 PageID 130




198   resources and taxpayer coin. Moreover, Baylor is more likely to succeed on the merits of his

199   appeal since his principle brief raises (10) ten errors, all found reversed by the Fifth District

200   Court of Appeals.

201          WHEREFORE, based on the foregoing facts and laws under the United States Supreme

202   Court and 11th Circuit, Baylor respectfully requests that this Court grant injunctive relief and

203   stay the State court proceedings.

204          (1) Under either standard of Rooker-Feldman, no prongs provided by the Supreme Court
205              or 11th Circuit apply here. Entry of judgment does not trigger the doctrine;
206          (2) This civil case presents “special” if not extraordinary or unique circumstances.
207              Applying Younger Abstention contravenes Congressional intent, the protection of
208              housing rights, a federal law against eviction, and no State interests exist;
209          (3) The FHA “expressly authorizes” a stay of State court proceedings under the Anti-
210              Injunction Act, and;
211          (4) Based on the State court’s subsequent judgment denying Baylor of civil and housing
212              rights, the mootness doctrine does not apply when an individual is subject to
213              collateral legal consequences, even if “remote”.

214    I certify under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.

215   Respectfully signed this
216   11th day of June 2021.
217
218                                                    Against A Fatherless America
219                                                    Christopher Gary Baylor
220                                                    Advocate for the Prevention of Child
221                                                    Abduction, Abuse & Alienation
222                                                    491 Baltimore Pike, Ste. 105
223                                                    Springfield, Pennsylvania 19064
224                                                    P: (484) 682-2605
225                                                    cbaylor@aafa-law.org

226                                     CERTIFICATE OF SERVICE

227          I HEREBY CERTIFY that a copy hereof will be served via first class mail to KENNEDY
228   COURT, LLC, via counsel of record, Luis D. Carreja, at 3490 North U.S. Highway 1 Cocoa,
229   Florida 32926, upon acceptance of filing or on the 14th day of May, 2021.

                                                          10
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 11 of 22 PageID 131
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 12 of 22 PageID 132




                                  District Court of Appeal
                                        Fifth District
                                   300 South Beach Street
                                Daytona Beach, Florida 32114
                                      (386) 947-1500

                        ACKNOWLEDGMENT OF NEW CASE

 DATE:                  May 28, 2021

 STYLE:       CHRISTOPHER GARY                          v. KENNEDY COURT, LLC.
              BAYLOR
 5DCA#:       21-1345

 The Fifth District Court of Appeal has received an Appeal reflecting a filing
 date of May 27, 2021.

 The county of origin is Brevard.

 The lower tribunal case number provided is 05-2021-CC-010813.

 The filing fee is .*

 Case Type: County Civil         Landlord/Tenant/Eviction – Residential   Final



 *Filing fees may be paid via the Statewide Portal (myflcourtaccess.com).
 On the “Pleading on Existing Case” screen, enter your appellate court case
 number and click “Search.” When the case populates, click “Next.” On the
 next screen, choose “Add.” On the next screen (the “Add/Edit Document”
 screen), search for “pay fee,” then choose the appropriate fee box. Upload
 a copy of the Order to Pay issued by this Court, click “save” and then
 “next.” You do not need to serve the other party with this filing; click “next.”
 On the next screen, choose the appropriate payment option and enter the
 required credit card or banking information. If the payment information is
 correct, you may choose “Confirm and Submit All Now.”

 The Fifth District Court of Appeal’s case number must be utilized on all
 pleadings and correspondence filed in this cause.      Moreover, ALL
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 13 of 22 PageID 133
 PLEADINGS SIGNED BY AN ATTORNEY MUST INCLUDE THE
 ATTORNEY'S FLORIDA BAR NUMBER.

 Pursuant to Administrative Order 5D18-02 (Amended), attorneys are
 required to: (1) provide their client(s) with a copy of every motion for
 extension of time or notice of agreed extension of time the attorney files
 and (2) include a statement in the certificate of service on that motion or
 notice certifying that a copy of the motion or notice was provided to the
 client and the manner in which the copy was provided (i.e. by U.S. Mail, e-
 mail, or hand delivery). The State of Florida and governmental agencies
 are excluded from the requirements of this Administrative Order.

 Any party who may properly proceed in this Court pro se, i.e.,
 unrepresented by counsel, may find useful “The Pro Se [Self-Represented]
 Appellate Handbook,” which is provided by the Appellate Practice Section
 of The Florida Bar (available at www.flabarappellate.org.).

 Please review and comply with any handouts enclosed with this
 acknowledgment.

 cc:     Luis Carreja           Christopher Gary        Clerk Brevard
                                Baylor
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 14 of 22 PageID 134




             EXHIBIT B
Filing # Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 15 of 22 PageID 135
         127684442  E-Filed 05/27/2021 02:32:58 PM
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 16 of 22 PageID 136




             EXHIBIT C
Filing # Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 17 of 22 PageID 137
         127700785  E-Filed 05/27/2021 04:13:28 PM


        IN THE COUNTY COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT, IN AND FOR
                            BREVARD COUNTY, FLORIDA

                                                                          CASE NO: 05-2021-CC-010813

       KENNEDY COURT LLC,
         Plaintiff,

       -vs-

       CHRISTOPHER BAYLOR,
         Defendant.




                           ORDER DENYING EMERGENCY MOTION TO STAY



          The case came before the Court on Thursday, May 27, 2021, on the Defendant's Emergency

       Motion to Stay, filed on Thursday, May 27, 2021. The Court having heard the argument of the

       parties, having reviewed the pleadings, the Final Judgment of Eviction, the said motion and the

       records of the Clerk's registry, and having been otherwise advised in the premises,

          It is hereby ORDERED and ADJUDGED as follows:

          The Defendant's Motion to Stay at the following address is DENIED:

       1111 Kennedy Court, Apt 46, Titusville FL 32780




       05-2021-CC-010813                             Page 1 of 3
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 18 of 22 PageID 138




   DONE AND ORDERED on Thursday, May 27, 2021, in Brevard County, Florida.




                                CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the foregoing Order Denying Motion to

Stay was furnished to

                               CHRISTOPHER BAYLOR
CARREJA, LUIS D
                               1111 KENNEDY CT APT 46
luis@brevardlawgroup.com
                               TITUSVILLE, FL 32780

Christopher Baylor             John Soileau
edo_delight@comcast.net        jsoileau@brevardlawgroup.com

Victor Watson              Stacey Burgett
victor@brevardlawgroup.com sburgett@brevardlawgroup.com

Joseph E. Deleo
jdeleo@brevardlawgroup.com



this Thursday, May 27, 2021.




05-2021-CC-010813                          Page 2 of 3
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 19 of 22 PageID 139




05-2021-CC-010813                   Page 3 of 3
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 20 of 22 PageID 140




             EXHIBIT D
Filing # Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 21 of 22 PageID 141
         128208012  E-Filed 06/07/2021 11:29:28 AM


        IN THE COUNTY COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT, IN AND FOR
                            BREVARD COUNTY, FLORIDA

                                                                             CASE NO: 05-2021-CC-010813

       KENNEDY COURT LLC,
         Plaintiff,

       -vs-

       CHRISTOPHER BAYLOR,
         Defendant.




                           ORDER GRANTING MOTION TO DISQUALIFY JUDGE



          THIS CAUSE, came before this Court on Defendant's Motion to Disqualify Judge, and it

       appearing it would be in the best interest of all parties concerned, it is hereby;

          ORDERED that the undersigned Judge recuses herself, and transfers this cause to the

       Administrative County Court Judge for reassignment.


          DONE AND ORDERED on Monday, June 7, 2021, in Brevard County, Florida.




                                    CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the foregoing Order of Recusal was
       furnished to




       05-2021-CC-010813                               Page 1 of 2
Case 6:21-cv-00617-PGB-GJK Document 21 Filed 06/12/21 Page 22 of 22 PageID 142



                             CHRISTOPHER BAYLOR
CARREJA, LUIS D
                             1111 KENNEDY CT APT 46
luis@brevardlawgroup.com
                             TITUSVILLE, FL 32780

Christopher Baylor           John Soileau
edo_delight@comcast.net      jsoileau@brevardlawgroup.com

Victor Watson              Stacey Burgett
victor@brevardlawgroup.com sburgett@brevardlawgroup.com

Joseph E. Deleo
jdeleo@brevardlawgroup.com


this Monday, June 7, 2021.




05-2021-CC-010813                        Page 2 of 2
